Title: From Thomas Jefferson to William Short, 23 December 1793
From: Jefferson, Thomas
To: Short, William



Dear Sir
Philadelphia Dec. 23. 1793.


I have to acknolege the receipt of your private letters of Apr. 2. 5. June 23. and Oct. 7. of all of which due use has been and will be made. The last was put into my hands this day: and as on the last day of the month I resign my office and set out immediately, I went immediately to a Notary to have enquiries made whether ground rents could be purchased here, as this is unquestionably the best place. If they can, one fourth of your effective paper shall be invested in them, as soon as it rises
 to 20/. for at present it is lower than I would sell at, tho’ higher than I would buy at, to wit @ about 19/. When I get home I shall be better able to judge of the expediency of vesting another fourth in the James river or Patowmac canals. I wish another fourth could be laid out in lands so clearly advantageous as not to endanger any regret on your part. But this is problematical. Could it be so, there would remain a fourth in paper: and such is the disfavor with which the public view every person holding that sort of property, that I think if I can get ground-rents, with good buildings, clear of taxes, which will yeild equal profit, I shall venture as the friend of your favor as well as fortune to convert into them that fourth also. I have received from Patrick Kennon the stock stated hereafter and 109. Đ 83 cents cash for interest. I have received from Mr. Brown the stock also stated hereafter. The Loan officer certified the interest which had been received by Mr. Brown, amounting as well as I remember to about 2000.Đ. (for I cannot at this moment turn to the paper). I have written to Mr. Brown to know if that is a balance of so much in your favor, and if it is, expressing a wish to have it vested in stock immediately: but have not yet received his answer.—This being unquestionably the best market to have stock at, I have had the certificates transferred from the books at Richmond and New-York to those at this place, where they now stand in your own name, and I shall place it under the care of an honest broker, without giving him power to alienate any capital but by express authority.—You were never more mistaken then in supposing the red lands of Albemarle not favorable for grain and grass. On the contrary there are no highlands in the US. equal to them for these two objects. They cannot indeed be watered; but their richness renders that unnecessary. Witness la belle gazon of J. Cole’s. But of this more when I have more leisure, for now all is hurry and preparation for winding up here. E. Randolph is to be my successor. Having found that my former private letter went safely to you through the hands of Messrs. Viar and Jaudenes, I shall confide this to the same. Accept assurances of my pure and zealous friendship.

Th: Jefferson


P.S. Do not fail if possible to get me Cortez’s letters.

